Order filed, December 4, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00117-CV
                                    ____________

     JOE GUADALUPE VASQUEZ AND MARIA GUADALUPE VASQUEZ,
                           Appellant

                                            V.

AMALIA PUGA, EDGAR PUGA, JUAN TAPIA, STATE BOND & MORTGAGE
                        CO., Appellee


                        On Appeal from the 55th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2010-37844


                                        ORDER

       The reporter’s record in this case was due April 12, 2012. See Tex. R. App. P.
35.1. On April 13, 2012, this court ordered the court reporter to file the record within 30
days. The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Gina Wilburn does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                     PER CURIAM